—In a habeas corpus proceeding, the petitioner appeals, as limited by his brief, from so much of a judgment of the Supreme court, Orange County (Owen, J.), dated October 9, 1998, as denied his application for the issuance of a writ.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
While the instant appeal was pending, the petitioner was released from Otisville Correctional Facility. Accordingly, the petitioner’s habeas corpus proceeding challenging the legality of his detention must be dismissed as academic (see, People ex rel. DeFlumer v Strack, 85 NY2d 966; People ex rel. Alexander S. v Bennett, 251 AD2d 690; People ex rel. Jose S. v Bennett, 251 AD2d 689). Thompson, J. P., Sullivan, Altman and Feuerstein, JJ., concur.